Exhibit 10.1

SEPARATION OF EMPLOYMENT AND CONSULTING AGREEMENT

This Separation of Employment and Consulting Agreement (this “Agreement”) is
made as of the 29th day of June 2010, by and between Inspire Pharmaceuticals,
Inc., a corporation organized and existing under the laws of the State of
Delaware and having a principal place of business of 4222 Emperor Boulevard,
Suite 200, Durham, North Carolina 27703 (the “Company”) and Benjamin R. Yerxa,
Ph.D. (the “Executive”).

WHEREAS, the Company currently employs the Executive as the Executive Vice
President and Chief, Research and Development, of the Company; and

WHEREAS, the Executive desires to resign from his position as Executive Vice
President and Chief, Research and Development, of the Company and simultaneously
therewith to enter into this Agreement with the Company effective August 1, 2010
(the “Effective Date”); and

WHEREAS, the Company desires to obtain from the Executive, and the Executive
desires to provide to the Company, consulting services through December 31,
2010;

WHEREAS, the Executive and the Company mutually desire to: (i) establish the
terms and conditions of the Executive’s post-employment consultancy, and
(ii) ratify and confirm the rights and obligations of the Company and the
Executive as set forth in the Employee Confidentiality, Invention Assignment and
Non-Compete Agreement, entered into by the Company and the Executive on
February 4, 2000, a copy of which is attached hereto as Exhibit A (the
“Non-Compete Agreement”); and

WHEREAS, in consideration of the foregoing objectives, the Executive and the
Company wish to enter into this Agreement.

IT IS HEREBY AGREED, by and between the Executive and the Company as follows:

 

  1. Resignation. As of the Effective Date, the Executive hereby resigns from
his position as Executive Vice President and Chief, Research and Development, of
the Company.

 

  2. Consultancy.

 

  (a) For the period commencing on the Effective Date and ending on December 31,
2010 (the “Consulting Period”), the Executive shall (i) perform consulting
services reasonably requested by the Company (the “Services”) and as mutually
agreed to by the Executive and the Company and (ii) report directly to the
Company’s President and Chief Executive Officer. In performing the Services, the
Executive agrees to be available for meetings from time to time at the principal
executive offices of the Company and elsewhere at such times as shall be
mutually agreed by the parties. The Executive agrees not to engage in full time
employment with anyone other than the Company while performing Services during
the Consulting Agreement pursuant to this Agreement without the prior written
consent of the Company’s President and Chief Executive Officer.

 



--------------------------------------------------------------------------------

  (b) During the Consulting Period, the Executive shall be treated as an
independent contractor and shall not be deemed to be an employee of the Company
or any affiliate of the Company. The Company acknowledges that at all times
during the Consulting Period, the Executive shall be a “Key Advisor” as such
term is defined in the Corporation’s 2010 Equity Compensation Plan (the “2010
Plan”).

 

  3. Contingent Obligations. The obligations of the Company under this Agreement
are subject to, and contingent upon, the Executive continuing to be willing to
provide the Services in a consulting capacity to the Company from the date
hereof until the expiration of the Consulting Period.

 

  4. Compensation. In consideration of the Executive’s execution of this
Agreement, and his agreement to be legally bound by its terms, the Company will
provide the Executive with the following compensation:

 

  (a) Consulting Payments; Reimbursement. The Executive shall be paid as follows
during the Consulting Period for the provision of the Services (collectively,
the “Consulting Payments”): (i) Ten Thousand Dollars ($10,000) for each full
calendar month during the Consulting Period (it being understood and agreed that
for purposes of this consultancy, a full calendar month shall entail one
(1) eight (8) hour day of Service per week by Executive); and (ii) a pro rated
portion of the Ten Thousand Dollars ($10,000) payment for each partial month
during the Consulting Period. In addition, the Company will reimburse the
Executive for necessary and reasonable out-of-pocket business expenses incurred
in connection with the performance of Services. All such expenses shall be
supported by receipts. Upon receipt by Company of all such receipts, Company
shall promptly reimburse Executive.

 

  (b)

Separation Payment. The Executive shall be paid a single sum cash payment equal
to the sum of (i) his current annual base salary and (ii) an amount representing
his “target” bonus for 2010 under the Company’s Executive Officer Cash Bonus
Plan that is equal to 50% of his current annual base salary, pro rated for the
period from January 1, 2010 through the Effective Date (the “Separation
Payment”). The Separation Payment shall be paid to the Executive on the 60th day
following the Effective Date provided that the Executive has signed and not
revoked this Agreement prior to that date.

 

  (c)

Stock Options. The post-termination exercise period for the Executive’s
outstanding vested stock options granted prior to July 1, 2005 under the
Company’s 1995 Equity Compensation Plan with an exercise price of $9.42 or lower
(such options being referred to collectively as the “Vested Options”) shall be
extended, to the extent necessary, to permit the exercise of those options
through the 90th day following the termination of the consultancy described
herein (such options being referred to as the “Vested Options”). Except as
specifically provided for in this Agreement, all other terms of the Vested
Options shall remain unchanged.

 

2



--------------------------------------------------------------------------------

  (d) Other Reimbursement of Expenses. The Executive shall be paid any unpaid
business-related expenses incurred by the Executive and substantiated to the
Company, but not reimbursed to the Executive as of the Effective Date.

 

  (e) COBRA; Accrued Obligations. The Executive shall continue his existing
coverage under the existing Company health and dental plans through the first
day of the month coincident with or next following the Effective Date.
Thereafter, the Executive may elect to continue medical and dental benefits,
through the Consolidated Omnibus Budget Reconciliation Act of 1984, as amended
(“COBRA”), in accordance with federal and state regulations, provided that he
pays the appropriate premiums for the coverage and returns the necessary
paperwork. The Company will send the COBRA paperwork to the Executive under
separate cover. The Company shall subsidize Executive’s COBRA premiums at active
employee rates for a period of one-year following the Effective Date, thereafter
Executive shall be required to pay the full COBRA premium in order to retain
COBRA coverage. The Executive shall also be entitled to the payment of any
accrued base salary that has not yet been paid to the Executive, payment for
accrued but unused vacation days in accordance with the Company’s applicable
policies, and any payments or benefits expressly required by applicable law.

 

  (f) Outplacement Services. The Company shall provide the Executive with
outplacement services as contracted for by the Company for a period of twelve
(12) months following the Effective Date.

 

  (g) Payments After Revocation Period. Notwithstanding anything to the
contrary, prior to the expiration of the Revocation Period without revocation
(i) no amount of the Separation Payment shall be paid, (ii) the changes to the
Vested Options shall not become effective, (iii) the subsidization of the COBRA
premiums shall not be made; and (iv) outplacement services shall not be
provided.

 

  (h) No Additional Consideration. Except as set forth in this Agreement, it is
expressly agreed and understood that Releasees (as defined below) do not have,
and will not have, any obligation to provide the Executive at any time in the
future with any payments, benefits or considerations other than those recited in
this Agreement, or those required by law, other than under the terms of any
benefit plans which provide benefits or payments to former employees according
to their terms and other than the Release Exclusions (as defined below). The
Executive further agrees and acknowledges that he is owed no additional payments
from the Company beyond what is due to him under this Agreement.

 

  (i)

Taxes. The Company may make such provisions and take such action as it deems
necessary or appropriate for the withholding of any taxes which the Company
deems is required by any law or regulation of any governmental authority,
whether federal, state or local, to withhold in connection with any benefits
under

 

3



--------------------------------------------------------------------------------

 

this Agreement, including, but not limited to, the withholding of appropriate
sums from any amount otherwise payable to the Executive.

 

  5. Release of Claims.

 

  (a) Release of Company. In consideration of the promises of the Company set
forth herein, the Executive, and his heirs, executors and administrators,
intending to be legally bound, hereby permanently and irrevocably agrees that
the Executive’s employment with the Company will terminate on the Effective Date
and hereby REMISE, RELEASE and FOREVER DISCHARGE Company and any individual or
organization related to the Company and against whom or which the Executive
could assert a claim, including any and all affiliates, and their officers,
directors, shareholders, partners, employees and agents, and their respective
successors and assigns, heirs, executors and administrators (hereinafter
referred to collectively as “Releasees”), of and from any and all causes of
action, suits, debts, claims and demands whatsoever, which he had, has, or may
have against Releasees from the beginning of the Executive’s employment or other
service with the Company or the Executive’s ownership of Company common stock to
the Effective Date arising from or relating in any way to the Executive’s
relationship to the Company as an employee, other service provider or
shareholder and the termination of his employment relationship with the Company,
other than the Release Exclusions (as hereinafter defined), including without
limitation claims under the North Carolina Equal Employment Practices Act,
N.C.G.S.A. § 143 et. seq., Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Americans with Disabilities Act, 42
U.S.C. § 12101 et seq., the Employee Retirement Income Security Act 29 U.S.C.
§ 1001 et seq., the Age Discrimination in Employment Act, as amended 29 U.S.C.
§ 621 et seq. (the “ADEA”), any other claim under any federal, state, or local
common law, statutory or regulatory provision, now or hereafter recognized, and
all claims for counsel fees and costs. The Executive agrees and covenants that
should any other person, organization, or other entity file, charge, claim, sue,
or cause or permit to be filed any civil action, suit or legal proceeding
arising from or relating in any way to the Executive’s relationship to the
Company, the Executive will not seek or accept any personal relief in such civil
action, suit or legal proceeding. This release does not give up the Executive’s
rights, if any, to a claim that the Executive has or may have (the “Release
Exclusion”) to enforce any rights under this Agreement, particularly with
respect to the payment of any amount to the Executive described in Section 4 of
this Agreement, or to make or pursue any claim for benefits under any employee
benefit plan (as defined in Section 3(8) of the Employee Retirement Income
Security Act of 1974, as amended) sponsored by the Company arising from
Executive’s participation in such Plan.

 

  (b)

Release of Executive. The Company hereby REMISES, RELEASES and FOREVER
DISCHARGES Executive of and from any and all causes of action, suits, debts,
claims and demands whatsoever, which it had, has, or may have against Executive
from the beginning of the Executive’s employment or other service with the
Company to the Effective Date arising from or relating in any

 

4



--------------------------------------------------------------------------------

 

way to the Executive’s relationship to the Company as an employee, other service
provider or shareholder and the termination of his employment relationship with
the Company, any other claim under any federal, state, or local common law,
statutory or regulatory provision, now or hereafter recognized, and all claims
for counsel fees and costs. This release does not give up the Company’s rights,
if any, to a claim that the Company has or may have to enforce any rights under
this Agreement.

 

  (c) Satisfaction. The Executive also agrees that the payments in Section 4 of
this Agreement are in full satisfaction of any liability or obligation of the
Company to the Executive as of the Effective Date, other than the Release
Exclusions.

 

  (d) Release of Consultancy Claims. The Executive and the Company covenant and
agree that within 10 days following the conclusion of his consultancy, they
shall execute and not revoke a second release agreement releasing the Releasees
and the Executive of and from any and all causes of action, suits, debts, claims
and demands whatsoever, which he and it had, has, or may have against the
Releasees and the Executive, respectively, from the beginning of the Executive’s
consultancy with the Company through the date of the release on a form
prescribed by the Company, which shall be a mutual release substantially similar
to the releases contained in this Agreement, except to account for any changes
in any of the applicable laws governing these releases.

 

  6. Confidentiality, Invention Assignment and Non-Competition Agreement.

 

  (a) Non-Compete Agreement. The Executive acknowledges his continuing legal
obligations under Section 1 through 7 of the Non-Compete Agreement, the terms of
which are incorporated herein by reference.

 

  (b)

In addition to the Executive’s ongoing legal obligations under Sections 1
through 7 of the Non-Compete Agreement, and in connection with this Agreement,
during the one-year period following the expiration of the Consulting Period,
the Executive shall not directly or indirectly, through any other person, firm,
corporation, or other entity (whether as an officer, director, employee,
partner, consultant, holder of more than two percent of the outstanding equity
or debt of the entity, lender, or in any other manner or capacity) engage in or
participate in any business that develops, sells, markets, or offers to sell
(i) Ophthalmic products that would compete with the Company’s products and
product candidates (including, without limitation, topical ocular antibiotic
products, and product candidates for dry eye and blepharitis); and/or
(ii) Cystic Fibrosis products that would compete with the Company’s products and
product candidates (including, without limitation, ion-channel modulators, and
agents that hydrate or clear airways) anywhere in the World. Notwithstanding the
foregoing, nothing in this Agreement or in the Non-Compete Agreement shall
restrict the Executive from engaging in or participating in preclinical work for
a company that does not have products (or product candidates that are already in
the clinical trial stage) that are or could, in the reasonable opinion of the
Company’s Chief

 

5



--------------------------------------------------------------------------------

 

Executive Officer be likely to compete with the Company’s products and product
candidates or non-profit organizations involved in such areas, subject to, in
all cases, Executive’s continuing compliance with any confidentiality provisions
contained in the Non-Compete Agreement.

 

  7. Termination. The Company and the Executive acknowledge that the
performances of the promises of each are expressly contingent upon the
fulfillment and satisfaction in all material respects of the obligations of the
other party as set forth in this Agreement.

 

  8. Revocation. The Executive has the right to revoke this Agreement for a
period of seven (7) days (the “Revocation Period”) following his execution of
this Agreement by giving written notice to the Company.

 

  9. Notice. Except as otherwise specifically provided herein, any notice,
consent, demand or other communication to be given under or in connection with
this Agreement shall be in writing and shall be deemed duly given when delivered
personally, when transmitted by facsimile transmission, one (1) day after being
deposited with Federal Express or other nationally recognized overnight delivery
service or three (3) days after being mailed by first class mail, charges or
postage prepaid, properly addressed, if to the Company, at its principal office,
and, if to the Executive, at the address set forth following his signature
below. Either party may change such address from time to time by notice to the
other.

 

  10. Acknowledgements.

 

  (a) No Admission of Violation. The Company and the Executive agree and
acknowledge that this Agreement is not and shall not be construed to be an
admission of any violation of any federal, state or local statute or regulation,
or of any duty owed by either party.

 

  (b) Confidential Information. The Executive represents that any and all
documents containing confidential information of the Company will be returned to
the Company upon the Effective Date.

 

  (c) Review; Advice. The Executive hereby certifies that he (i) has read the
terms of this Agreement, (ii) has been advised by the Company to consult with an
attorney of his own choice prior to executing this Agreement, (iii) has had an
opportunity to do so, and (iv) understands this Agreement’s terms and effects.

 

  (d) No Additional Representations. The Executive hereby certifies that neither
Releasees nor any representative of Releasees has made any representations to
the Executive concerning this Agreement other than those contained herein.

 

  (e)

ADEA Waiver; 21-Day Period of Consideration. The Executive acknowledges that he
(i) has been informed that this Agreement includes a waiver of claims

 

6



--------------------------------------------------------------------------------

 

under the ADEA, and (ii) has the right to consider this Agreement for a period
of twenty-one (21) days.

 

  (f) Acknowledgment of Revocation Period. Executive understands that he has the
right to revoke this Agreement for a period of seven (7) days following his
execution of this Agreement by giving written notice to the Company.

 

  (g) Authorization. Appropriate officers of the Company have been authorized to
finalize any and all documentation required in connection with each of the terms
and conditions of this Agreement.

 

  11. Successors and Assigns. This Agreement and all rights of the Executive
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, estate, executors, administrators, heirs and
beneficiaries. In the event of the Executive’s death, any amounts accrued and
unpaid through the date of death shall be paid to the Executive’s estate, heirs
and representatives in accordance with the terms of the Agreement. The Executive
may not assign this Agreement or any rights, interests, or obligations hereunder
without the prior written approval of the other party. Subject to the preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

 

  12. Entire Agreement.

 

  (a) This Agreement, together with the Non-Compete Agreement, constitutes the
complete and entire understanding between the Company and the Executive with
respect to the matters covered hereunder, and supersede any and all prior
agreements and understandings between the Company and the Executive to the
extent they are inconsistent with this Agreement.

 

  (b) If any provision of this Agreement is deemed invalid, the remaining
provisions shall not be affected.

 

  13. Amendment. This Agreement may be amended or modified at any time by a
written instrument executed by both the Company and the Executive.

 

  14. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

 

7



--------------------------------------------------------------------------------

  15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.

 

  16. Headings and Construction. The headings of sections in this Agreement are
for convenience of reference only and are not intended to qualify the meaning of
any section.

 

  17. Choice of Law. The provisions of this Agreement shall be governed by the
laws of the State of North Carolina, without regard to any choice of law
provisions.

[Signature Page to Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Company and
the Executive have executed the foregoing Agreement on the dates indicated
below.

 

EXECUTIVE

By:

 

/s/ Benjamin R. Yerxa, Ph.D.

Name:

 

Benjamin R. Yerxa, Ph.D.

Date:

 

June 29, 2010

INSPIRE PHARMACEUTICALS, INC.

By:

 

/s/ Adrian Adams

Name:

 

Adrian Adams

Title:

 

President and Chief Executive Officer

Date:

 

June 29, 2010

 

9